NO. 07-07-0143-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  AUGUST 9, 2007
                          ______________________________

              B4 CATTLE CO., INC. AND BERT SMITH IV, APPELLANTS

                                             V.

                     COYOTE LAKE FEEDYARD, INC., APPELLEE
                       _________________________________

              FROM THE 287TH DISTRICT COURT OF BAILEY COUNTY;

                NO. 8270; HONORABLE GORDON H. GREEN, JUDGE
                       _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       B4 Cattle Co., Inc. and Bert Smith IV, appellants, have filed a motion to dismiss this

appeal because they have settled the matter and no longer wish to pursue it. No decision

of this Court having been delivered to date, we grant the motion. Accordingly, the appeal

is dismissed. TEX . R. APP. P. 42.1(a)(1).    All costs of this appeal are assessed to the

appellants. No motion for rehearing will be entertained and our mandate will issue

forthwith.



                                                  Mackey K. Hancock
                                                      Justice